Order of the Supreme Court, New York County (Irving Kirschenbaum, J.), entered on November 1,1982, which granted the motion by Frederic Walker, the plaintiff in action No. 2, to confirm the report of the special referee only to the extent of confirming the finding that the value of Walker’s services as an attorney were worth $10,000, is modified, on the law and the facts, to the extent of granting the motion to confirm in its entirety and otherwise affirmed, with costs and disbursements.
The report of a referee should be confirmed if the findings therein are supported by the record. (Matter of Holy Spirit Assn. v Tax Commn., 81 AD2d 64.) As the court declared in that case: *706“Generally, New York courts will look with favor upon a Referee’s report, inasmuch as the Referee, as trier of fact, is considered to be in the best position to determine the issues presented.” (Supra, at pp 70-71.) There is ample basis in the record for the referee’s findings in connection with the instant matter, and Special Term did not state that it found anything in the record contrary thereto. Consequently, the referee’s report should have been confirmed in its totality. Concur — Kupferman, J. P., Carro, Fein and Milonas, JJ.